Citation Nr: 0612369	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  00-02 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Philadelphia, Pennsylvania.  This matter was remanded to the 
RO in September 2003 for further development and in May 2005 
for the scheduling of a Board hearing at the RO.  It is noted 
that a hearing was scheduled for January 2006 but that the 
veteran failed to report for this hearing.  

The nonservice-connected pension issue is remanded to the 
Appeals Management Center in Washington, DC.


FINDING OF FACT

The veteran does not have a current diagnosis of post-
traumatic stress disorder (PTSD).

 
CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
The veteran and his representative contend that service 
connection is warranted for PTSD.  

Initially, the Board notes that VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  A letter dated in February 2001 was sent from 
the RO to the veteran that satisfies the duty to notify 
provisions.  Specifically, this letter informed him of the 
evidence necessary to establish service connection for PTSD, 
what evidence they would obtain, and what evidence he should 
submit.  This letter also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to this claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(b) (2005).  The Board finds that the 
notice requirements set forth have been met, because while 
adequate notice was not provided prior to the first RO 
adjudication of this claim, it was provided by the RO prior 
to the most recent adjudication of the claim (in December 
2004), and, as noted, the content of the notice complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Since service connection is being denied, no disability 
rating or effective date will be assigned, so there is no 
possibility of any prejudice to the veteran if the 
notification is lacking with regard to informing the veteran 
of any assigned rating or effective date.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. March 3, 2006).  

As for the duty to assist, the claims file contains all 
available evidence pertinent to the claim, including 
treatment records and the report from a VA PTSD examination 
conducted in April 1999.  There is no indication in the 
record of any pertinent, outstanding evidence.  It is noted 
that the RO, pursuant to the September 2003 Board remand, 
attempted to collect records from the Social Security 
Administration (SSA) but was informed that the veteran's file 
had been destroyed.  The Board is not required to seek a 
medical opinion to assist the veteran in establishing this 
claim, as the evidence does not suggest that he suffers from 
PTSD.  See 38 U.S.C.A. § 5103A(d) (a medical opinion need 
only be obtained if (1) there is competent evidence of a 
current disability, and (2) evidence that the disability or 
symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.) 

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Service connection for PTSD requires, among other things, 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a).  38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the criteria of Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).

In this case, the record does not contain medical evidence of 
a current diagnosis of PTSD, let alone a diagnosis that 
conforms to the criteria of the DSM-IV.  Although the medical 
evidence documents the presence of a longstanding, variously 
diagnosed psychotic disorder, treatment records and VA 
examination reports include no diagnosis of PTSD.  For 
instance, an April 1999 VA examiner's diagnoses were limited 
to a psychotic disorder and polysubstance abuse.  Likewise, 
VA treatment records, including those dated in recent years, 
repeatedly reference a schizoaffective disorder and make no 
mention of PTSD.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Here, the competent and probative evidence shows the 
veteran does not currently experience PTSD consistent with 
the criteria of the DSM-IV.  Accordingly, service connection 
is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  Without a valid diagnosis of PTSD, 
the preponderance of the evidence is against the veteran's 
claim, and it must be denied.



ORDER

Service connection for post-traumatic stress disorder is 
denied.


REMAND

The law authorizes the payment of pension to a veteran of a 
period of war who has the requisite service and who is 
permanently and totally disabled.  See 38 U.S.C.A. §§ 1502, 
1521 (West 2002).  When considering a claim for entitlement 
to nonservice-connected pension benefits, VA must consider 
whether the veteran is unemployable.  38 U.S.C.A. 
§§ 1502(a)(1), 1521(a); 38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16, 
and 4.17 (2005); see also Talley v. Derwinski, 2 Vet. App. 
282 (1992).  In cases where an opinion is necessary to assess 
the veteran's unemployability, VA has a duty to obtain an 
examination for that purpose.  See Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994).  In the present case, there is 
insufficient evidence addressing the veteran's current 
unemployability.  There is, however, evidence that 
establishes treatment for several chronic disorders, the most 
significant being his psychotic disorder, which has been 
assigned a Global Assessment Functioning score of 40 and 
described in 1978 by a treating source as precluding the 
veteran's ability to maintain full-time employment.  
Additionally, evidence dated through 2001 documents extended 
periods of unemployment.  While the veteran has been examined 
by VA, a medical opinion regarding his employability has not 
been sought, and this must be accomplished on remand.

The most recent VA medical evidence is dated in June 2002.  
The RO should therefore take this opportunity on remand to 
also obtain updated VA medical records.

Accordingly, this case is remanded to the AMC for the 
following actions:

1.  The AMC must obtain and associate with 
the claims file any updated VA medical 
evidence.

2.  After any additional evidence has been 
obtained and added to the record, the AMC 
must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the effects of his chronic 
disabilities on his ability to maintain 
employment.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  

The examiner must provide an opinion as to 
whether there is present in the veteran 
any impairment of mind or body that is 
sufficient to render it impossible to 
follow a substantially gainful occupation.  
If such impairment exists, the examiner 
must address whether it is reasonably 
certain to continue throughout the life of 
the veteran.  A complete rationale for the 
opinions expressed must be provided.  

3.  After the above has been completed, 
the AMC must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
must be provided a Supplemental Statement 
of the Case.  The veteran must then be 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


